116 F.3d 487
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.JUVENILE MALE, Defendant-Appellant.
No. 96-10539.
United States Court of Appeals, Ninth Circuit.
Submitted June 3, 1997.**Decided June 5, 1997.

Appeal from the United States District Court for the District of Arizona Robert C. Broomfield, District Judge, Presiding.
Before:  NORRIS, LEAVY and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
Juvenile male Franco L. appeals his conviction by a conditional admission to committing an act of juvenile delinquency, possession of a semi-automatic handgun by a juvenile in violation of 18 U.S.C. §§ 5031 and 922(x)(2).  Because Franco L.'s contention that 18 U.S.C. 922(x)(2) is unconstitutional since mere gun possession cannot be regulated by Congress under the Commerce Clause is foreclosed by our recent opinion in United States v. Michael R., 90 F.3d 340 (9th Cir.1996), the district court is


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3